Case: 14-50035      Document: 00512870300         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-50035
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 15, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

RUBEN ARMIJO, also known as Ruben Francisco Lopez De Desma,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:05-CR-82-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ruben Armijo challenges the substantive reasonableness of his 24-
month revocation sentence.         He contends that the district court based its
sentencing decision solely on his criminal history and that the court should
have given more weight to the grade of his supervised release violations, his
lack of prior violations, and the policy statement range of 7 to 13 months.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50035       Document: 00512870300    Page: 2   Date Filed: 12/15/2014


                                  No. 14-50035

      Because Armijo did not raise this objection in the district court, our
review is limited to plain error. See United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009). A plain error is a forfeited error that is clear or obvious
and affects a defendant’s substantial rights. Puckett v. United States, 556 U.S.
129, 135 (2009). When those elements are shown, we have the discretion to
correct the error but only if it “seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings.” Id. (internal quotation marks and
citation omitted).
      Armijo has shown no clear or obvious error. At the revocation hearing,
the district court listened to defense counsel’s statement and Armijo’s
allocution, read a letter Armijo had written, and expressly considered several
relevant sentencing factors, including Armijo’s history and characteristics, the
need for the sentence imposed to deter future criminal conduct, and the need
to protect the public. 18 U.S.C. § 3553(a)(1), (2)(B) & (C); 18 U.S.C. § 3583(e).
The court’s weighing of these factors is entitled to deference. See Gall v. United
States, 552 U.S. 38, 51 (2007). Armijo’s disagreement with the court’s weighing
does not establish that the imposition of his sentence constituted clear or
obvious error. See id.
      Additionally, the district court acted within its statutory authority in
ordering a 24-month sentence. See United States v. McKinney, 520 F.3d 425,
427 (5th Cir. 2008); § 3583(e)(3). We routinely uphold such sentences. See
United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                        2